DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmers (US 8,226,522) (hereinafter “Lemmers 1”) in view of NPL: “Roller and Ball Bearing Design” (Copyright 2010).
Regarding Claim 1, Lemmers 1 discloses a gear shaft assembly for a hydraulic unit (see Fig. 2) comprising: 
A gear shaft (see Examiner’s partial annotated version of Fig. 2, hereinafter “Figure A”) including a main body portion (see Figure A) having a central axis (AH), an outer periphery (see Figure A), an inner periphery (see Figure A) and a medial region extending between the outer periphery and the inner periphery (see Figure A), the inner periphery including an annular bearing surface (see Figure A) that circumscribes a cylindrical cavity dimensioned to accommodate a roller bearing assembly (see Figure A), and an elongated axial shaft portion extending distally from the main body portion (see Figure A).
The roller bearing assembly (see Figure A, showing cylindrical bearings) arranged within the cylindrical cavity of the main body portion of the gear shaft (see Figure A) and including at least two circumferentially arranged roller bearing elements (see Figure A, showing two cylindrical bearings) in rolling contact with the annular bearing surface (see Figure A), wherein the cylindrical cavity of the main body portion of the gear shaft is dimensioned to accommodate the roller bearing assembly (see Figure A, showing that the roller bearing assembly fits within the cylindrical cavity, and therefore is accommodated by it), wherein the cylindrical cavity of the main body portion of the gear shaft includes a circumferential shoulder (see Figure A) extending radially inwardly from the annular bearing surface 

    PNG
    media_image1.png
    566
    1231
    media_image1.png
    Greyscale


	Lemmers 1 does not disclose the number of roller bearing elements in the roller bearing, nor the specific dimensions of the diameter of the main body portion of the gear shaft, the inner diameter for the circumferential shoulder, the outer diameter of the annular wall, nor the diameter of the axial shaft portion of the gear shaft. However, as the presently claimed device would not perform in a manner different than that of the prior art, the claimed device is not patentably distinct from the prior art device based on the claimed relative dimensions. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); see also MPEP 2144.04 (IV) (A)1.
Lemmers 1 to provide the annular bearing surface of cylindrical cavity of the main body portion of the gear shaft has a diameter of approximately 1.96 inches, the cylindrical cavity of the main body portion of the gear shaft includes a circumferential shoulder extending radially inwardly from the annular bearing surface for supporting the roller bearing elements and having an inner diameter of approximately 1.81 inches, the annular bearing surface of cylindrical cavity of the main body portion of the gear shaft is formed by an annular wall having an outer diameter of approximately 2.22 inches, and the axial shaft portion of the gear shaft has a diameter of approximately 0.55 inches.
Further, with regard to the number of roller bearing elements, the Examiner notes that the number of roller bearing elements (such “more than ten” as claimed) is a mere design choice that is a factor of both the selected inner and outer diameters chosen for the rolling surface of the rolling element. For example, as shown in the NPL “Roller and Ball Bearing Design” (Page 10 of the guide, page 11 of the PDF), as the diameter of the inner rolling surface increases the number of roller bearing elements also increases, and likewise as the diameter of the outer rolling surface increases so does the number of bearing roller elements (see Page 10, columns: Li for inner rolling surface diameter, Lo for outer rolling surface dimeter, and Roller No. for number of roller bearing elements). With particular regard to Applicant’s claimed “cylindrical cavity” of “1.81 inches”, this falls between NPL’s P/N TP208 having an Li of 1.795 inches which has 12 roller bearings elements and similarly to P/N TP308 having an 
As such, one having ordinary skill in the art would appreciate that based on the design constraints of the hydraulic unit, including the specific dimensions of the diameter of the inner rolling surface and the diameter of the outer rolling surface, it would be a matter of design choice to pick the number of rolling bearing elements to achieve the desired circumferential spacing between the rolling element and to achieve the desired static and dynamic load ratings based on the anticipated loads to be experienced by the hydraulic unit.
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear shaft assembly disclosed in Lemmers 1 with a bearing assembly having more than ten roller bearing elements as a matter of design choice based on the preselect criterial of the diameters of the outer and inner rolling surfaces and the anticipated static and dynamic loadings required by the bearing.
Regarding Claim 2, Lemmers 1 further discloses a gear shaft assembly as recited in Claim 1, wherein the annular bearing surface of the main body portion of the gear shaft defines an outer race of the roller bearing assembly (see Figure A).
Regarding Claim 3, Lemmers 1 further discloses a gear shaft assembly as recited in Claim 2, wherein the roller bearing assembly includes an inner race having an end cap (see Figure A) configured to be fastened to the hydraulic unit (the Examiner notes that the end cap of the prior art would be capable of being fastened to the hydraulic unit), so that the outer race rotates relative to the inner race (see Figure A, showing that the end cap is the inner race of the roller bearing assembly, fixing the end cap would result in a relative movement between the inner and outer races when the gear shaft is rotated).
Regarding Claims 9, Lemmers 1 discloses a gear shaft assembly as recited in Claim 1, wherein the outer periphery of the main body portion of the gear shaft includes a plurality of circumferential gear teeth (see Figure A, showing that 30G meshes with 32G, and accordingly would have gear teeth).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmers (US 8,226,522) (hereinafter “Lemmers 1”) in view of NPL: “Roller and Ball Bearing Design” (Copyright 2010) and Lemmers et al. (US 9,759,305) (hereinafter “Lemmers 2”).
Regarding Claim 8, Lemmers 1 further disclose a gear shaft assembly as recited in Claim 1, wherein that the medial region of the main body portion of the gear shaft extends from the outer diameter of the annular wall to the outer periphery of the main body portion (see Figure A).
	Lemmers 1 does not disclose that the medial region has a plurality of circumferentially spaced apart bore holes. However, Lemmers 2 teaches providing a plurality of circumferentially spaced apart bore holes (see Fig. 2) extend through the medial region (see Fig. 2, showing that element 10 having a medial region with these holes) to reduce the weight of the gear shaft (the Examiner notes that holes 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by providing a plurality of weight reducing would reduce the overall weight of the gear shaft assembly without comprising the integrity of the assembly, thereby reducing the overall weight of an aircraft using the gear shaft assembly, which would result in increased performance of the aircraft and a reduction in the amount of fuel burned. It would further be appreciated that the plurality of holes would reduce the amount of material required to manufacture the gear shaft assembly, thereby reducing the material cost of the overall assembly.
	Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear shaft assembly disclosed in Lemmers 1 with the plurality of weight reducing holes taught in Lemmers 2 to improve the overall performance of an aircraft using the gear shaft assembly through an overall reduced weight, and to reduce the cost of manufacturing the gear shaft assembly by using less material.

Claims 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmers (US 8,226,522) (hereinafter “Lemmers 1”) in view of NPL: “Roller and Ball Bearing Design” (Copyright 2010) and Vanderzyden et al. (US 2015/0333607).
Regarding Claim 10 and 15, Lemmers 1 does not disclose that the gear shaft assembly as recited in Claims 1 and 12 respective, further includes a distal section of the axial shaft portion of the gear shaft includes a plurality of circumferential gear teeth.
However, Vanderzyden teaches a similar gear shaft assembly (64) (see Fig. 4) having a distal section of the axial shaft portion of the gear shaft (see Fig. 4, showing a distal end portion toward the left end of the axial shaft portion as the figure is oriented) includes a plurality of circumferential gear 
	Regarding Claim 12, Lemmers 1 discloses a hydraulic unit for an integrated drive generator (see Fig. 2) comprising:
A gear shaft (see Figure A) including a main body portion (see Figure A) having a central axis (AH), an outer periphery (see Figure A), an inner periphery and a medial region extending between the outer periphery and the inner periphery (see Figure A), the inner periphery of the main body portion including an annular bearing surface (see Figure A) that circumscribes a cylindrical cavity dimensioned to accommodate a roller bearing assembly (see Figure A), wherein the annular bearing surface defines an outer race of the roller bearing assembly (see Figure A, showing that a plurality of rolling elements are disposed directly against the annular bearing surface, and accordingly it functions as the outer race) and wherein an elongated axial shaft portion (see Figure A) extending distally from the main body portion of the gear shaft (see Figure A).
A roller bearing assembly (see Figure A, showing cylindrical bearings) arranged within the cylindrical cavity of the main body portion of the gear shaft (see Figure A) and including at least two circumferentially arranged roller bearing elements (see Figure A) and an inner race having an end cap (see Figure A), whereby the outer race of the roller bearing assembly rotates relative to the inner race of the roller bearing assembly (see Figure A, the Examiner notes that the end cap of the prior art would be capable of being fastened to the hydraulic unit, and that in this configuration, the inner race of the roller bearing assembly would move relative to the outer race of the roller bearing assembly when the gear shaft is rotated), wherein the cylindrical cavity of the main body portion of the gear shaft is dimensioned to accommodate a roller bearing assembly (see Figure A) that includes the circumferentially arranged roller bearing elements (see Figure A), wherein the cylindrical cavity of the main body portion of the gear shaft includes a circumferential shoulder (see Figure A) extending radially inwardly from the 
Lemmers 1 does not disclose the particular of how the gear shaft is housed. However, Vanderzyden teaches a similar integrated drive generator (see Abstract; see also Fig. 4) having a gear shaft (64) and a housing (24) defining an interior chamber (see Fig. 4). Where the gear shaft is disposed within the interior chamber of the housing (see Fig. 4). Where an end cap (see Fig. 4, showing an end cap integral with the housing that is fastened to fastened to the housing of the hydraulic unit, the Examiner notes that the end cap in Vanderzyden is substantially similar to the end cap in Lemmers, with the main difference being that the end cap in Vanderzyden is fastened to the housing by being integral to the housing; the resulting Combination of Lemmers and Vanderzyden would necessarily result in the end cap having to be separately mounted to the housing).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by providing a housing to the integrated drive generator for the gear shaft would allow the gear shaft to do useful work my mounting it into a larger overall machine to do useful work, and that the housing would further improve the life of the gear shaft by preventing contaminants from entering the assembly.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to provide the integrated drive generator disclosed in Lemmers 1 with the housing taught in Vanderzyden to improve the function of the integrated drive generator and to improve the useful life of the integrated drive shaft generator.
	Lemmers 1 does not disclose the number of roller bearing elements in the roller bearing, nor the specific dimensions of the diameter of the main body portion of the gear shaft, the inner diameter 2.
                Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lemmers 1 to provide the annular bearing surface of cylindrical cavity of the main body portion of the gear shaft has a diameter of approximately 1.96 inches, the cylindrical cavity of the main body portion of the gear shaft includes a circumferential shoulder extending radially inwardly from the annular bearing surface for supporting the roller bearing elements and having an inner diameter of approximately 1.81 inches, the annular bearing surface of cylindrical cavity of the main body portion of the gear shaft is formed by an annular wall having an outer diameter of approximately 2.22 inches, and the axial shaft portion of the gear shaft has a diameter of approximately 0.55 inches.
Further, with regard to the number of roller bearing elements, the Examiner notes that the number of roller bearing elements (such as “twelve” as claimed) is a mere design choice that is a factor NPL “Roller and Ball Bearing Design” (Page 10 of the guide, page 11 of the PDF), as the diameter of the inner rolling surface increases the number of roller bearing elements also increases, and likewise as the diameter of the outer rolling surface increases so does the number of bearing roller elements (see Page 10, columns: Li for inner rolling surface diameter, Lo for outer rolling surface dimeter, and Roller No. for number of roller bearing elements). With particular regard to Applicant’s claimed “cylindrical cavity” of “1.81 inches”, this falls between NPL’s P/N TP208 having an Li of 1.795 inches which has 12 roller bearings elements and similarly to P/N TP308 having an Li of 1.89 inches which has 10 roller bearing elements, and accordingly Applicant’s 1.81 inches would correspond to between 10 and 12 roller bearing elements. Both TP208 and TP308 have a larger outer rolling surface diameter (2.933 and 3.243 inches) than Applicant’s outer rolling surface diameter, meaning that to have the same outer diameter as Applicant’s, the bearing roller elements would have to have a small diameter, leading to an increase in the number of roller bearing elements required to keep the same circumferential spacing between roller bearing elements (i.e. more than 10 or 12 roller bearing elements would be required) and to maintain the same load rating (e.g. see TP 206 showing that for 12 roller bearing elements having a diameter of 10mm there is a dynamic load rating of 9050 lbs, and that for a similar load rating of 9100 lbs would require 16 roller bearings elements with a diameter of 9mm, showing that as the diameter of the individual roller bearing elements decreases, more individual roller bearing elements are required to maintain the same load rating).
As such, one having ordinary skill in the art would appreciate that based on the design constraints of the hydraulic unit, including the specific dimension of the diameter of the inner rolling surface and the diameter of the outer rolling surface, it would be a matter of design choice to pick the number of rolling bearing elements to achieve the desired circumferential spacing between the rolling 
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear shaft assembly disclosed in Lemmers 1 with a bearing assembly having twelve roller bearing elements as a matter of design choice based on the preselect criterial of the diameters of the outer and inner rolling surfaces and the anticipated static and dynamic loadings required by the bearing.
Regarding Claims 14, Lemmers 1 discloses a gear shaft assembly as recited in Claim 12, wherein the outer periphery of the main body portion of the gear shaft includes a plurality of circumferential gear teeth (see Figure A, showing that 30G meshes with 32G, and accordingly would have gear teeth).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmers 1 (US 8,226,522) in view of NPL: “Roller and Ball Bearing Design” (Copyright 2010), Vanderzyden et al. (US 2015/0333607), and Lemmers 2 (US 9,759,305).
Regarding Claim 13, Lemmers 1 further disclose a gear shaft assembly as recited in Claim 12, wherein that the medial region of the main body portion of the gear shaft extends from the outer diameter of the annular wall to the outer periphery of the main body portion (see Figure A).
	Lemmers 1 does not disclose that the medial region has a plurality of circumferentially spaced apart bore holes. However, Lemmers 2 teaches providing a plurality of circumferentially spaced apart bore holes (see Fig. 2) extend through the medial region (see Fig. 2, showing that element 10 having a medial region with these holes) to reduce the weight of the gear shaft (the Examiner notes that holes such as those shown in Fig. 3 are well known to reduce the overall weight of an assembly since the less material is used).

	Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear shaft assembly disclosed in Lemmers 1 with the plurality of weight reducing holes taught in Lemmers 2 to improve the overall performance of an aircraft using the gear shaft assembly through an overall reduced weight, and to reduce the cost of manufacturing the gear shaft assembly by using less material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Page 9 Lines 6-11: Applicants arguments with regards to Lemmers 2 are related to whether the bearings of Lemmers 1 and Lemmers 2 are “sufficiently similar” is moot, as set forth in the rejection under 35 U.S.C. § 103 of Claims 1 and 11 above.
Page 8 Lines 1-2: Applicant argues “adjusting the number of bearings in the outer race would not be obvious to one of boundary skill in the art”. This is not persuasive. As set forth above in the rejection under 35 U.S.C. § 103 of Claims 1 and 11 above, NPL: “Roller and Ball Bearing Design,” which includes a typical bearing selection catalog, shows that the number of roller bearings elements is merely 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.04 (IV) A. Changes in Size/Proportion:In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
        In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device
        2 MPEP 2144.04 (IV) A. Changes in Size/Proportion:In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
        In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device